Citation Nr: 1141420	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to a higher level of special monthly compensation (SMC) based on the need for aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision in which the RO, in pertinent part, denied entitlement to an increased rating for diabetes mellitus Type II and to SMC based on A&A.  A Notice of Disagreement was filed in August 2007, a Statement of the Case was issued in April 2008, and a Substantive Appeal was received in April 2008. 

Because the Veteran has been receiving SMC at the (l-2) rate based on A&A since December 26, 2006, the Board has recharacterized the second issue listed on the title page to more accurately reflect the question on appeal.

In September 2011, the Veteran testified at a videoconference hearing in Sacramento.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  At his September 2011 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran expressly and unequivocally withdrew the appeal of the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus Type II.

2.  The Veteran is service connected for residuals of a stroke associated with diabetes mellitus Type II, rated as 100 percent disabling; posttraumatic stress disorder (PTSD), rated as 70 percent disabling; for diabetic nephropathy associated with diabetes mellitus Type II, rated as 30 percent disabling; diabetes mellitus Type II, rated as 20 percent disabling; hypertension associated with diabetes mellitus Type II, rated as 10 percent disabling; and malaria, rated as noncompensable.

3.  Since December 26, 2006, the Veteran has been in receipt of SMC under 38 U.S.C.A. § 1114, subsection (p) and 38 C.F.R. § 3.350(f)(1) at the intermediate rate between subsection (1) and subsection (m) on account of the loss of use of one foot with the loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place.

4.  Since December 26, 2006, the Veteran has had only one service-connected disability rated as 100 percent disabling; but he also has been rated as 70 percent disabling for PTSD, since June 26, 2000.

5.  As the result of service-connected disability, the Veteran has not suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing natural elbow action with prosthesis in place; the anatomical loss of one or both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or so near the hip as to prevent the use of prosthetic appliances; the anatomical loss of one arm and one leg at all levels, or with complications, preventing natural knee action with prosthesis in place; the anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances; the anatomical loss of both eyes; blindness having only light perception in both eyes and/or without light perception in both eyes; or blindness in both eyes rendering him so helpless as to be in the need of regular A&A.  

5.  The Veteran is not service-connected for anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; entitled to two or more of the rates provided in 38 U.S.C.A. § 1114(l)-(n); service-connected for deafness or blindness; or paralyzed in both lower extremities together with loss of anal and bladder sphincter control.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus Type II.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Since December 26, 2006, the criteria for entitlement to SMC under 38 U.S.C.A. § 1114(m) have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Initially, the Board notes that the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus Type II has been withdrawn by the Veteran and, thus, the Board does not have jurisdiction to consider that matter; thus, no review of compliance with the VCAA and implementing regulations is necessary with regard to that issue.

The RO provided the appellant with notice in April 2007, prior to the initial adjudication.  The claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The SMC claim was subsequently readjudicated in an April SOC following the provision of notice.  The appellant has not alleged any prejudice as a result of the notification given, nor has any been shown.  

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  The Board points out that the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez-Flores I, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the April 2007 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating/SMC claim.

The notification substantially complied with the specificity requirements of Dingess, pertaining to establishing disability/SMC ratings and effective dates, and Quartuccio and Pelegrini, identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence and providing notice prior to the initial unfavorable adjudication.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his SMC claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not alleged any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d at 1333-34.  

Duty to Assist

VA has obtained service and post-service treatment records, assisted the appellant in obtaining evidence, reviewed the VA Form 21-2680, Examination for Housebound Status or Permanent Need for Aid and Attendance, and afforded the Veteran multiple physical examinations in March 2007, which described the severity of his disabilities, and afforded the appellant the opportunity to give testimony before the Board-all of which have been associated with the Veteran's claims file; and the appellant has not contended otherwise.  Moreover, the Board finds that the March 2007 VA examinations, along with the VA Form 21-2680 and VA treatment records and hearing testimony, are adequate upon which to base a determination as this evidence addresses the necessary criteria for establishing a higher rate of SMC and the Veteran's state of functioning.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Veteran has been in receipt of Social Security Administration (SSA) benefits and has been unemployed since the late 1990s, a remand to obtain SSA records is not warranted as he was awarded disability benefits based on job-related injuries and subsequent surgery for inguinal hernias.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010) ("The language of the statute is explicit: not all medical records or all SSA disability records must be sought-only those that are relevant to the veteran's claim.").  Accordingly, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Dismissal of Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

Regarding the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus Type II, the Veteran perfected an appeal of this issue to the Board together with the other issue addressed in this Board decision.  Subsequently, the Veteran withdrew his appeal of the increased rating issue on the record during his September 2011 Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus Type II is dismissed.

Special Monthly Compensation (SMC)

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the (s) rate).  SMC under subsections (k) and (r) are rates that are paid in addition to any other SMC rates, with certain monetary limits.  SMC under subsection (k) is for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Subsection (l) provides for SMC based on the need for A&A.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Subsection (o) is the highest rate of SMC permitted.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  Subsection (p) provides for SMC rates in between the different subsections, i.e., "intermediate" rates.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  

In various statements and during his testimony, the Veteran contends that SMC based on the need for A&A is warranted because he is unable to take care of his everyday needs and he needs assistance from the time he gets up until he goes to bed because he has loss of use of his right arm and his right foot due to his service-connected stroke residuals and to protect him from the hazards and dangers of his daily environment.  In support, he submitted a March 2007 VA Form 21-2680 and a March 2007 VA note made by a VA clinical social worker indicating that the Veteran did appear to be a proper candidate to receive A&A.

If a Veteran, as the result of service-connected disability, is so helpless as to be in need of regular A&A, an increased rate of compensation (SMC) is payable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Determinations that the Veteran is so helpless, as to be in need of regular A&A, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be able to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Under provisions of subsection (l) of 38 U.S.C.A. § 1114, SMC at the A&A rate is payable when the Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352 (a).  

Under the provisions of 38 U.S.C.A. § 1114(m), SMC is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so helpless as to be in need of regular A&A.  See 38 C.F.R. § 3.350(c).  

Similarly, under the provisions of 38 U.S.C.A. § 1114(n), SMC is warranted where the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing natural elbow action with prosthesis in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.  There is no indication that the Veteran has suffered the anatomical loss of both arms, of one or both legs so near the hip as to prevent the use of prosthetic appliances, of both eyes, or has suffered blindness without light perception in both eyes.  Accordingly, the Veteran is not entitled to a rating pursuant to 38 C.F.R. § 3.350(d) or § 3.350(f)(1)(ii).  

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(1) through (n) and the intermediate or next higher rate provisions, additional single permanent disability independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next higher statutory rate under 38 U.S.C.A. § 1114 or, if already entitled to an intermediate rate to the next higher intermediate rate, but in no event higher than the rated for (o).  In the application of this subparagraph, the single permanent disability independently ratable at 100 percent must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f)(4).

The maximum rate, as a result of including helplessness as one of the entitling multiple disabilities, is intended to cover, in addition to obvious losses and blindness, conditions such as the loss of two extremities with absolute deafness and nearly total blindness or with severe multiple injuries producing total disability outside the useless extremities, these conditions being construed as loss of use of two extremities and helplessness.  An intermediate rate authorized by this paragraph shall be established at the arithmetic mean, rounded to the nearest dollar, between the two rates concerned.  38 U.S.C.A. § 1114(p).

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next higher rate provisions outlined above, additional single permanent disability or combination of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next higher intermediate rate or to the next higher statutory rate, under 38 U.S.C.A. § 1114, but not above the (o) rate.  38 C.F.R. § 3.350(f)(3).  In the application of this subparagraph, the disability or disabilities independently ratable at 50 percent must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions outlined above.

Since December 26, 2006, the Veteran is in receipt of service connection for residuals of a stroke associated with diabetes mellitus Type II, rated as 100 percent disabling; PTSD, rated as 70 percent disabling; for diabetic nephropathy associated with diabetes mellitus Type II, rated as 30 percent disabling; diabetes mellitus Type II, rated as 20 percent disabling; hypertension associated with diabetes mellitus Type II, rated as 10 percent disabling; and malaria, rated as noncompensable.  Thus, a higher level of SMC under the provisions of 38 C.F.R. § 3.350(f)(4) is not warranted as the Veteran has only one service-connected disability-residuals of a stroke-rated as 100 percent disabling.

Effective December 26, 2006, the Veteran became entitled to SMC under 38 U.S.C.A. § 1114(l-2) on account of loss of use of one foot with the loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place under the provisions of § 3.350(f)(1)(i).  As such, the Veteran is already receiving SMC at a higher, intermediate rate between (l) and (m).  Even so, as the Veteran is already in receipt of SMC at the subsection (l-2) rate, the Board will consider whether he is entitled to a higher rate of SMC.  

Here, the Veteran's March 2007 A&A examination reveals that the Veteran complained of right arm paralysis and right leg weakness as a result of a service-connected stroke.  He was able to sit upright in a wheelchair and used his feet at home to propel the wheelchair short distances.  He was able to feed, shave and dress/undress himself, keep clean and presentable and attend to wants of nature.  He could bathe self with standby assist; however, he was unable to walk or button clothes without assistance.  He did not have grip strength in the right hand.  The examiner added that the Veteran had no use of his right arm/hand.  His balance was poor.  Although he was able to stand, he could not walk or turn.

A March 2007 VA neurological examination report reflects that the Veteran's right arm and right leg were both weak.  He used a plastic brace in his shoe to prevent right foot drop and a sling to hold the right shoulder as a support.  His balance was still somewhat unsteady and he could not bend over and had to hold onto furniture when he walked in the house.  The Veteran used a wheelchair when he went out for longer distances.  He could walk only up to five minutes at a time at home with the 

help of a quad cane.  His right arm was almost completely paralyzed but he could raise it even against gravity with the power of about 1/5 at all joints.  His right leg was moving and he could raise his right knee above the ground, but he had right-sided foot drop at the ankle for which he wore a brace.  The Veteran was able to support his body weight when he stood on his right leg suggesting that power was about 4/5 in the right lower extremity.  There was limitation of the right shoulder joint because of the disuse when he was paralyzed and his shoulder joint was partially frozen following his stroke for which he used a sling.  He was able to stand up with his right ankle brace and he could walk a few steps holding onto the table with his left hand but without support he could not walk any steps because he tended to fall.  He could not walk on toes, heels or in tandem.  

A March 2007 VA PTSD examination reveals that the Veteran had major impairment in his work judgment, thinking and mood, including difficulty setting and using a calculator that he did not have before, and that he has not been able to manage all the money in the home since his stroke.  Therefore, the examiner indicated that he did not appear to be competent to manage his benefits on his own behalf.  The Veteran's wife stated that he gets frustrated with his inability to do things as he did previously before his stroke.  He indicated that he combs his own hair and eats for himself, but she helps him dress and take a shower.  As a result, in the July 2007 rating decision, the subject of this appeal, the RO proposed a finding of incompetency.

During the Board hearing, the Veteran testified that he needs assistance attending to wants of nature, getting dressed, bathing, making meals, and taking his medication, and giving him insulin shots, and answering the door.

As reflected above, the Veteran is service connected for his residuals of a stroke, PTSD, diabetes, hypertension and diabetic nephrology.  The Veteran is not service connected for, nor does the evidence of record show that, he has loss of use of both hands, loss of use of both legs, loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place, or blindness.  Thus, the evidence of record fails to show that his service-connected disabilities more nearly approximate the requirements of subsection (m).  See 38 C.F.R. § 3.350(c)(2).   

The evidence reflects that his balance was still somewhat unsteady and he could not bend over and had to hold onto furniture when he walked in the house.  The Veteran used a wheelchair when he went out for longer distances.  He could walk only up to five minutes at a time at home with the help of a quad cane.  Importantly, the Veteran is able to walk short distances and can drive specially-adapted a car.  He had right lower extremity weakness.  The Veteran could raise his right knee above the ground, but he had right-sided foot drop at the ankle for which he wore a brace.  The Veteran was able to support his body weight when he stood on his right leg suggesting that power was about 4/5 in the right lower extremity.  Thus, the Veteran is not entitled to a rating pursuant to 38 C.F.R. § 3.350(c).  

Further, there is no indication that the Veteran has suffered the anatomical loss of both arms at levels, or with complications, preventing natural elbow action with prosthesis in place, has suffered the anatomical loss of one or both legs so near the hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.  Accordingly, the Veteran is not entitled to a rating pursuant to 38 C.F.R. § 3.350(d) or § 3.350(f)(1)(ii). 

Further, the Board observes that the Veteran is not entitled to a higher rate of SMC under 38 U.S.C.A. § 1114(o).  As applicable, the Veteran is not service-connected for anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; entitled to two or more of the rates (no condition being considered twice) provided in 38 U.S.C.A. § 1114(l)-(n); service-connected for deafness or blindness; or paralyzed in both lower extremities together with loss of anal and bladder sphincter control.  38 C.F.R. § 3.350(e).  Accordingly, the Board concludes that the Veteran has been correctly assigned the SMC rate under (l-2) and a higher SMC rate is not warranted.  

Finally, the Board has considered the provisions of 38 U.S.C.A. § 1114(p) pertaining to a service-connected disability or disabilities independently ratable at 50 percent or more that is separate and distinct and involves different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions outlined above.  Since the Veteran has an additional single permanent disability, PTSD, independently rated at 50 percent or more, he is entitled to the next higher statutory rate, 38 U.S.C.A. § 1114(m), under the provisions of 38 C.F.R. § 3.350(f)(3).  


ORDER

The claim of entitlement to a rating in excess of 20 percent for diabetes mellitus Type II has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

Entitlement to SMC under 38 U.S.C.A. § 1114(m) based on the need for A&A, since December 26, 2006, is warranted.  The appeal is granted to this extent, subject to laws and regulations applicable to the payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


